 PROB 12C                                                                               Report Date: March 25, 2020
(6/16)
                                                                                                FILED IN THE
                                       United States District Court                         U.S. DISTRICT COURT
                                                                                      EASTERN DISTRICT OF WASHINGTON

                                                       for the
                                                                                       Mar 25, 2020
                                        Eastern District of Washington                     SEAN F. MCAVOY, CLERK




                  Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Tamayo Sicairos-Hernan                    Case Number: 0980 4:20CR06014-SMJ-1
 Address of Offender: Benton County Jail
 Name of Sentencing Judicial Officer: The Honorable Cindy K. Jorgenson, U.S. District Judge
 Name of Supervising Judicial Officer: The Honorable Salvador Mendoza, Jr., U.S. District Judge
 Date of Original Sentence: September 22, 2016
 Original Offense:        Re-Entry of a Removed Alien, 8 U.S.C. § 1326(a) and (b)(2)
 Original Sentence:       Prison - 24 months;                Type of Supervision: Supervised Release
                          TSR - 36 months
 Asst. U.S. Attorney:     Richard Burson                     Date Supervision Commenced: December 27, 2017
 Defense Attorney:        Craig Webster                      Date Supervision Expires: December 26, 2020


                                          PETITIONING THE COURT

To issue a warrant.

The probation officer believes that the offender has violated the following condition(s) of supervision:


Violation Number        Nature of Noncompliance

            1           Special Condition # 1: If deported, you shall not re-enter the United States without legal
                        authorization.

                        Supporting Evidence: Mr. Sicairos-Hernan is considered to be in violation of his
                        conditions of supervised release by returning to the United States without legal authorization
                        on or before February 25, 2020.

                        Mr. Sicairos-Hernan was released from the Bureau of Prisons on December 27, 2017. He
                        was deported on this date through the Laredo, Texas, border. According to the indictment,
                        under cause number 20-CR-06013-1, Mr. Sicairos-Herman was found in the Eastern District
                        of Washington on February 25, 2020, and did not have the express consent of the Attorney
                        General or the Attorney General’s successor, the Secretary of the Department of Homeland
                        Security, to reapply for admission to the United States.
Prob12C
Re: Sicairos-Hernan, Tamayo
March 25, 2020
Page 2

          2           Standard Condition # 1: You shall not commit another federal, state, or local crime during
                      the term of supervision.

                      Supporting Evidence: Mr. Sicairos-Hernan is considered to be in violation of his
                      conditions of supervised release by being charged with Alien in the United States After
                      Deportation, cause number 20-CR-06013, on or about February 25, 2020.

                      Mr. Sicairos-Hernan was released from the Bureau of Prisons on December 27, 2017. He
                      was deported on this date through the Laredo, Texas, boarder. According to the indictment,
                      he was found in the Eastern District of Washington on February 25, 2020, and did not have
                      the express consent of the Attorney General or the Attorney General’s successor, the
                      Secretary of the Department of Homeland Security, to reapply for admission to the United
                      States.

The U.S. Probation Office respectfully recommends the Court issue a warrant requiring the defendant to appear
to answer to the allegation(s) contained in this petition.



                                        I declare under penalty of perjury that the foregoing is true and correct.
                                                          Executed on:     03/25/2020
                                                                           s/Daniel M. Manning
                                                                           Daniel M. Manning
                                                                           U.S. Probation Officer



 THE COURT ORDERS

 [ ]      No Action
 [ X]     The Issuance of a Warrant
 [ ]      The Issuance of a Summons
 [ ]      Other

                                                                           Signature of Judicial Officer

                                                                                  03/25/2020
                                                                           Date
